Citation Nr: 0812535	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  04-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

1.  Entitlement to service connection for a claimed right 
knee condition.  

2.  Entitlement to service connection for a claimed left knee 
condition, to include as secondary to service-connected left 
thigh hip abductor strain with osteoarthritis, status post 
left total hip replacement.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 to October 
1971 and a verified period of active duty for training from 
June 1991 to July 1991.  He performed additional service with 
the Reserve including as a member of the National Guard from 
September 1984 to April 1995.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 RO rating decision.  

In January 2006, the Board remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C. for 
further development.  

The veteran's representatives asserts that the issue of 
service connection for post-traumatic stress disorder (PTSD) 
is on appeal; however, that issue was denied by the Board in 
an August 2002 decision.  This matter is referred to the RO 
for all indicated action.  

A private physician stated in July 2004 that the veteran was 
totally disabled and could not work as a result of his 
service-connected left thigh hip abductor strain with 
osteoarthritis.  Therefore, the matter of a total 
compensation rating based on individual unemployability is 
referred to the RO for all indicated action.  

The issue of service connection for a left knee condition as 
secondary to the service-connected left thigh hip abductor 
strain with osteoarthritis, status post left total hip 
replacement is addressed in the REMAND portion of this 
document hereinbelow and is being remanded to the RO via the 
AMC, in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
finding of a right knee condition during his period of active 
service. 

3.  Subsequent to the period of active service, the veteran 
is shown to have sustained a torn cartilage in his right knee 
and undergone arthroscopy surgery in 1979.  

4.  The veteran's right knee condition is not shown to have 
been caused or aggravated by an injury or other event or 
incident of any period of active or inactive duty for 
training in connection with his National Guard service.  

5.  The currently demonstrated right knee replacement due to 
degenerative joint disease is not shown to have been caused 
or aggravated by the service-connected left hip disability.  



CONCLUSION OF LAW

The veteran's right knee disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred therein; nor is 
any proximately due to or the result of the service-connected 
left hip disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In November 2003, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2004 Statement of the Case (SOC).

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The November 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2003 letter and January 2007 letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for 
bilateral knee condition and of the evidence of record.  The 
Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the January 
2007 letter.  The Board's decision below denies service 
connection for the claimed disability, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The Board notes that in a March 2007 statement the veteran 
stated that there were treatment records at VA; however, the 
Board finds that it is not necessary to remand again for 
those records since medical records were already requested in 
January 2007.  

The Board notes that remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In addition, the veteran was afforded 
a VA examination in February 2007.  

The veteran withdrew his request for a formal Decision Review 
Officer hearing and instead had an informal conference at the 
RO in May 2004.   
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for right knee condition.   



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

After a careful review of the veteran's service medical 
records the Board finds that he did not sustain a right knee 
injury during his period of active service.  

After the period of active service, the veteran is shown to 
sustain a torn cartilage of his right knee and it was 
subsequently repaired in 1979. An examination performed for 
the purpose of enlistment in the National Guard in September 
1984 noted that he had torn cartilage in the right knee that 
was repaired in 1979.  A March 1993 National Guard 
examination report showed that he had had a right knee 
arthroscopy in 1987.  

In March 2001, the veteran had a right knee arthroscopy with 
a partial medial menisectomy and debridement of articular 
cartilage, medial femoral condoyle.  In November 2002, he 
underwent a right knee arthroplasty due to degenerative joint 
disease.  It was noted at that time that the veteran had a 
long history of right knee pain.  

In November 2003, the veteran underwent a left knee 
arthroplasty due degenerative joint disease.  

A May 2004 private physician's note stated that the veteran 
had previous pain in both knees.  

In submitted statements, the veteran related the pain in his 
right knee to his in-service job as a military tank operator.  

A July 2004 private physician's note stated that the veteran 
had pain in his left knee following a total knee 
arthroplasty. 

At a February 2007 VA examination, the examiner noted that 
the claims file was reviewed.  The right knee was reported to 
have been asymptomatic until months after the left knee 
replacement in 2000, and the veteran strongly expressed the 
opinion that the right knee problems were secondary to the 
abnormal gait caused by the left knee.  The right knee was 
replaced in 2005.  The pain in his right knee had improved 
since the replacement, but occurred after lengthy walks.  

The VA examiner noted that a notation on a September 1984 
report indicated that the veteran had had a repair of torn 
cartilage in the right knee in 1979 without subsequent 
symptoms.  

The VA examiner stated the veteran problems began in the left 
knee without symptoms on the right side at the time of the 
left knee replacement and that the right-sided symptoms only 
developed secondary to the left-sided gait abnormalities.  

The VA examiner opined that, given the lack of any symptoms 
in the right knee until stress subsequent to surgery on the 
left knee, the veteran's right knee condition was due to his 
left knee disorder and was less likely than not related to or 
caused by the apparently successful torn cartilage repair in 
1979.  

The Board notes that findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that a mere transcription of lay history, 
unenhanced by any additional medical comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

In addition, a medical evaluation that is merely a recitation 
of veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  

The Board notes that a May 2004 private physician note opined 
that it did appear by history that there was a relationship 
with his conditions and his service in the military.  
However, this statement clearly was not based on a review of 
the veteran's claims file and was rather general in nature 
due to the examiner reliance of information provided by the 
veteran that favored his claim.  

On the other hand, the VA examiner based his opinion on the 
findings of a physical examination that included an interview 
with the veteran and a careful review of the claims file.  

Therefore, the Board finds the VA medical opinion to be the 
most probative in showing that the claimed right knee 
condition was not caused or other aggravated by an injury 
sustained during active service or any period of active or 
inactive duty for training while performing National Guard 
duty.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  

Finally, the Board notes that the veteran had active service 
from October 1969 to October 1971 and verified active duty 
for training (ACDUTRA) from June 1991 to July 1991 as member 
of the National Guard.  

ACDUTRA is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22).  Service connection may be granted for injury or 
disease incurred in or aggravated by ACDUTRA.  Inactive Duty 
Training (INACDUTRA) is defined as other than full-time 
training performed by the Reserve.  38 U.S.C.A. § 101(23).  
Service connection may be granted for injuries incurred in or 
aggravated by INACDUTRA, but not for disease.  

The Board notes that the 1979 right knee injury did not occur 
during the veteran's period of active service.  In addition, 
the February 2007 VA examiner noted that the 1979 cartilage 
repair was successful and that there were no other subsequent 
symptoms during the veteran's periods of service.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (emphasis added).  

The veteran's Form 88 of September 1984 noted a repair of 
torn cartilage in the right knee in 1979 without subsequent 
symptoms.  The veteran's service medical records contain no 
medical evidence to show that the knee condition was 
aggravated by any period of active or inactive duty for 
training.  

The veteran's representative asserts that the right knee 
condition was secondary to his service-connected left thigh 
hip abductor strain with osteoarthritis, status post left 
total hip replacement and cites an August 2004 private 
physician's statement.  

The Board notes that service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, a careful review of the private physician's 
statement shows that the physician did not state that his 
right knee condition was related to his service-connected 
left hip disorder instead it was stated that the veteran had 
pain following the left knee arthroplasty.  Therefore, there 
currently is no medical evidence of a nexus between the 
veteran's right knee condition and his service-connected left 
thigh hip abductor strain with osteoarthritis, status post 
left total hip replacement.  

Therefore, given the facts above the Board finds that service 
connection for a right knee disability must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a right knee disorder is denied.  



REMAND

The veteran asserts that his left knee condition is secondary 
to his service-connected left thigh hip abductor strain with 
osteoarthritis, status post left total hip replacement.   

The February 2007 VA examination did not address this 
question.  Therefore, the veteran should be afforded a VA 
examination to ascertain whether he his left knee disorder is 
secondary to his service-connected left total hip disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met the RO 
should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed left 
knee condition.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has  current left knee disability 
that is at least as likely as not caused 
or aggravated by the service-connected 
left hip disability.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection for left knee 
condition secondary to his service-
connected left thigh hip abductor strain 
with osteoarthritis, status post left 
total hip replacement should be reviewed 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


